The opinion of the court was delivered by
Isham, J.
It appears from the report of the auditor, that the defendant was acting as the agent of Mrs. Allen, in the preparation and prosecution of the suit against Dolphus Paul. The plaintiff was employed by the defendant, as counsel in that case, and for his services in that capacity the charges were made for which this suit is brought. It is distinctly stated that the charges were originally made against the defendant, whom the plaintiff believed to be his employer, and responsible to him for the amount, and that, at no time during the pendency of the suit, did the defendant inform the plaintiff that he was retained by him, as agent for Mrs. Allen; nor was the plaintiff in fact informed by any one, previous to the commencement of this suit, for whose benefit that suit was *236prosecuted, or who was to pay the expenses of it. Under these circumstances, it is clear that the defendant is responsible to the plaintiff for his account. The law upon this subject is well established, that, in simple contracts, if the agent does not disclose his agency, and name his principal, he binds himself, and is subject to all liabilities, express and implied, created by the contract, in the same manner as if he were the principal in interest. 1 Am. Lead. Cas. 609, note; Chitty on Cont. 226. The fact that the defendant did not intend to assume a personal liability, can make no difference in the principle which governs the case. .If the agency of the defendant, and the name of his principal had been disclosed at the time the plaintiff was retained, and it was sought to charge the agent with a personal liability on the contract, it would then become a matter of intention, and the agent would not be liable, unless such was the intention of both parties. Smith v. Watson, 14 Vt. 332. The case under consideration falls within the application of this principle. The services were rendered on the credit and responsibility of the defendant. Ilis agency was not disclosed, nor was the name of the principal, at any time before the commencement of this suit.
It is also stated in the case that Mrs. Allen did not, at any time, give to the defendant any direction or authority to employ the plaintiff on her behalf, and when she was afterwards informed of that fact, she expressed her dissatisfaction that the 'plaintiff had been employed. If the defendant exceeded his authority in retaining the plaintiff, he thereby rendered himself personally liable for the defendant’s account. This is a general principle, and on simple contracts we are not aware of any excej)tions to the rule. 1 Amer. Lead. Cas. 609. Meach v. Smith, 7 Wend. 315; Futer v. Heath, 11 Wend. 478; Roberts v. Button et al., 14 Vt. 195. On both of these grounds, therefore, we think the defendant is liable for this account.
The judgment of the county court is affirmed.